Citation Nr: 0507028	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-34 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable rating for a bilateral 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1958 
to May 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted service connection and assigned a 
noncompensable rating for the veteran's bilateral hearing 
loss, effective from July 19, 2002.  the veteran appeals for 
the assignment of an initial higher (compensable) rating. 

In April 2004, a videoconference hearing was held with the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

In August 2004, the case was remanded for compliance with the 
Veterans Claims Assistance Act of 2000 (herein "VCAA") and 
a medical examination.  The requested development has been 
completed and the Board proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The multiple audiometric examinations in recent years 
have resulted in average  pure tone thresholds and 
discrimination ability findings that reflect Level II hearing 
in the left ear and place the evidence in relative equipoise 
as to whether the veteran has Level IV hearing in the right 
ear, which elevates to Level V with application of 38 C.F.R. 
§ 4.86(b) to the results of the December 2002 audiological 
examination.  

CONCLUSION OF LAW

The criteria for a 10 percent scheduler rating for the 
veteran's bilateral hearing loss disability, but no more than 
10 percent, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Code 6102 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA became law on November 9, 2000.  Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In August 2004, the Board remanded the case, in part, to 
insure compliance with VCAA.  Review of the VCAA notice 
letter of August 2004 discloses that it complied with all the 
requirements as described by the Court.  Particularly, the 
wording of the VCAA notice adequately informed the claimant 
that he should provide "any" evidence in his possession 
pertaining to the claim; that he should give VA everything he 
had pertaining to the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
case arises from a claim for service connection.  The VCAA 
notice was sent to the veteran in August 2002, telling him 
what evidence was needed to substantiate his claim for 
service connection.  Service connection was subsequently 
granted by the RO in a January 2003 rating decision.  That 
decision assigned a noncompensable evaluation.  The veteran 
appealed the evaluation and the Board remanded the case to 
notify the veteran of the evidence he had to submit to 
substantiate a claim for a higher disability rating.  This 
was done.  Moreover, the file reflects a continuous flow of 
information to the veteran.  The rating decisions, statement 
of the case, and supplemental statements of the case, as well 
as the August 2004 VCAA letter and other correspondence 
notified the veteran and his representative of the status of 
the evidence as it was developed and of the need for 
substantiating evidence from him.  Any deficits in the 
original notice were cured before the case was returned to 
the Board and are no more than non-prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  There is no evidence that there are relevant 
Social Security Administration records.  The veteran has been 
examined by VA and a medical opinion rendered.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001) [citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) for the holding that VCAA does not apply 
where there is extensive factual development, reflected both 
in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that further assistance 
would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  In August 2004, the veteran wrote that he did 
not have any additional information or relevant records.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
38 C.F.R. § 485(d) (2004).  The rating schedule establishes 
11 auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
including 38 C.F.R. § 4.85 and Codes 6100-6110 (2004).  

Background.  In considering the severity of a disability, the 
Board has reviewed the medical history of the veteran (38 
C.F.R. §§ 4.1, 4.2 (2004)) and has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The Board further notes that a 
claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, such as 
the present issue on appeal, is an original claim as opposed 
to a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In such cases, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Id.

On the authorized VA audiological evaluation, in June 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
40
80
75
75
68
Left
50
85
70
75
70

The controlled speech discrimination test (Maryland CNC) 
required for rating was not performed.  See 38 C.F.R. 
§ 4.85(a) (2004).  

On the authorized VA audiological evaluation, in December 
2002, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
30
70
70
70
60
Left
40
60
65
70
59

Speech audiometry revealed speech recognition ability of 96 
percent correct in each ear.  These audiologic results 
produce a numeric designation of "II" for each ear.  When 
this numeric designation is applied to the rating criteria, 
the result is a noncompensable rating.  38 C.F.R. Part 4, 
including § 4.85, and Code 6100 (2004).  

In a note dated in March 2004, a private hearing aid supplier 
reported that the veteran had been seen in their office since 
1999.  He had a longstanding bilateral high frequency hearing 
loss.  His overall speech recognition was good except for 
high frequency based words, but his ability to use speech 
cues was very good.  Audiometric and controlled speech 
discrimination scores were not submitted.  

In April 2004, the veteran had a videoconference hearing with 
the undersigned Veterans Law Judge.  The veteran told of 
noise exposure during service and of hearing problems after 
service.  He averred that his hearing loss impaired his 
ability to do the sales work he had done for many years.  The 
undersigned alerted the veteran to the possibility of an 
extraschedular evaluation, if the veteran submitted evidence 
from employers or others reflecting impairment in his ability 
to work.  The veteran also described his current hearing 
symptoms.  Hearing aids and closed captioning for his 
television helped.  He also was able to lip read extensively.  
He felt that earlier speech recognition testing had results, 
which were inaccurately inflated by his habitual lip reading.  
Another examination was requested.  The Board subsequently 
remanded the case, in part, for the requested examination.   

On the authorized VA audiological evaluation, in November 
2004, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
35
75
75
80
66
Left
40
70
70
70
63

Speech audiometry revealed speech recognition ability of 88 
percent correct in the right ear and 96 percent correct in 
the left ear.  These audiologic results produce a numeric 
designation of "III" for the right ear and "II" for the 
left ear.  When this numeric designation is applied to the 
rating criteria, the result is a noncompensable rating.  38 
C.F.R. Part 4, including § 4.85, and Code 6100 (2004).  

Analysis.  The Board has carefully considered the veteran's 
contentions that lip reading inflated his speech recognition 
scores.  He was afforded another examination and, again, his 
speech recognition scores brought the evaluation into the 
non-compensable range.  The examiner wrote that, 
"Audiometric results revealed a moderately severe 
sensorineural hearing loss, bilaterally.  The veteran had 
very good speech discrimination in the right ear and 
excellent speech discrimination in the left ear."  So, there 
are now two examination reports with similar and consistent 
results.  The Court has noted that the assignment of 
disability ratings for hearing impairment are derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  When the findings on 
both the December 2002 and November 2004 examinations are 
applied to the rating schedule, both examinations compel a 
noncompensable evaluation.  

The Board has carefully considered the applicable regulatory 
provisions.  Table VIa provides evaluations based on puretone 
thresholds averages, only, without consideration of speech 
discrimination test results.  However, this table and the 
evaluation based on puretone thresholds alone can only be 
used in certain circumstances authorized by the regulations.  
38 C.F.R. § 4.85(c) permits the use of Table VIa when the 
examiner certifies that the use of the speech discrimination 
test is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  In this 
case, review of the test reports shows that no examiner has 
ever certified that the use of the speech discrimination test 
is not appropriate.  Thus, the provisions of 38 C.F.R. 
§ 4.85(c) do not authorize evaluation on puretone thresholds 
alone.  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2004)  In this case, while the puretone thresholds at 2000, 
3000, and 4000 Hertz are significantly more than 55 decibels, 
on all examinations, the threshold at 1000 Hertz has never 
been 55 decibels or more.  Consequently, this provisions does 
not provide a basis for an evaluation based on puretone 
thresholds alone.  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2004)  On 
the November 2004 examination, the puretone thresholds at 
2000 Hertz were 70 decibels or more, but the puretone 
thresholds at 1000 Hertz were not 30 decibels or less.  
Therefore, the provisions of 38 C.F.R. § 4.86(a) do not apply 
to the most recent examination.  Similarly, the puretone 
thresholds on the June 2002 examination were not 30 decibels 
or less, so that examination does not meet the requirements 
of 38 C.F.R. § 4.86(a).  

On the December 2002 VA examination, the puretone threshold, 
in the right ear was 30 decibels at 1000 Hertz and 70 
decibels at 2000 Hertz.  On that examination, the puretone 
threshold average was 60.  Applying this to Table VIa in 
accordance with § 4.86(b), the numeric designation is IV.  
Section 4.86(b) provides that the numeral be raised to the 
next higher numeral, which is V.  As discussed above, the 
findings on the December 2002 examination support a numeric 
designation of II for the left ear.  When the numeric 
designation of V for the right ear is combined with the 
numeric designation of II for the left ear, the rating is 10 
percent.  

The Board finds that the multiple audiometric examinations in 
recent years have resulted in average  pure tone thresholds 
and discrimination ability findings that reflect Level II 
hearing in the left ear and place the evidence in relative 
equipoise as to whether the veteran has Level IV hearing in 
the right ear, which elevates to Level V with application of 
38 C.F.R. § 4.86(b) to the results of the December 2002 
audiological examination.  Accordingly, a 10 percent 
scheduler rating, but no more than 10 percent, is warranted.

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned but since the condition addressed 
has not significantly changed, a uniform rating of 10 percent 
is appropriate in this case. 

The question of whether an extraschedular rating for hearing 
loss is warranted is addressed in the Remand below.


ORDER

A 10 percent initial scheduler rating for a bilateral hearing 
loss disability is granted, subject to the laws and 
regulations governing the payment of monetary awards.  


REMAND

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 377 
(1996).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
are limited to cases in which there is an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards.

In this case, while there is no medical evidence of any 
hospitalizations in recent years for hearing loss, the 
veteran has presented credible testimony before the 
undersigned relating to significant work impairment caused by 
his hearing loss.  It is the Board's judgment that this case 
should be referred to the VA Chief Benefits Director for 
consideration of whether an extraschedular rating is 
warranted for his bilateral hearing loss under 38 C.F.R. § 
3.321(b)(1).

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied. See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to the claim for an 
extraschedular rating for bilateral 
hearing loss under 38 C.F.R. § 
3.321(b)(1), to include informing him of 
the relevancy of any evidence from an 
employer or former employer relating to 
his claim of significant work impairment 
caused by his hearing loss.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claims.

2.  Thereafter, the RO should refer the 
issue of whether an extraschedular rating 
is warranted for the veteran's service-
connected bilateral hearing loss under 
the provisions of 38 C.F.R. § 3.321(b)(1) 
) to the VA Chief Benefits Director.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC) and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


